Evans, C. J.
(Dissenting). — I disagree with the fourth division of the majority opinion. This pertains to the right of women to vote at the municipal election and involves the construction of Section 1131 of the Code, 1897, which provides as follows:
“The right of any citizen to vote at any city, town or school election, on the question of issuing any bonds for municipal or school purposes, and for the purpose of borrowing money, or on the question of increasing the tax levy, shall not be denied or abridged on account of sex.”
The particular clause involved herein, as stated in the majority opinion, is, “on the question of increasing the tax levy”. The majority opinion assumes to adopt what is called a “liberal construction”, rather than a “narrow or strict construction which would defeat the right of the women to vote”.
I am impressed that the majority has adopted neither a narrow nor a liberal construction of this statute, but has, with unfeigned chivalry, added something to the statute, and has triumphantly beaten the legislature to the final goal which is assumed to be near at hand. We may safely assume that women are to be fully emancipated from political disability. That emancipation, however, must ultimately come through legislative enactment. Such legislation, when it comes, ought to require no judicial construction; nor will it be likely to be open to any difference of opinion as to its meaning. The statute before us is simple and definite in its terms. Let it be borne in mind that the legislature has conferred upon taxing-boards the power to make levies up to a certain maximum and subject to certain limitations. Up to such maximum, the power of a taxing board is complete and is not dependent upon a referendum vote. At the election under consideration, “the question of increasing the tax levy” was not submitted. It is said, however, that the adoption of the municipal court will necessarily involve expense, and such expense will necessarily be paid by increasing the levies. There is nothing in the record before us from which it can be said whether the adoption of the court in question will result in profit or in loss *687to the municipality. The adoption of that system is a substitution. It involves an abolishment of the police court and the justice court. It does appear in the record that the police court of the city has yielded an average profit of $20,000 a year to the city treasury. The written opinion of the learned district judge was based at this point upon the assumption that the abolishment of the police court would involve a loss of $20,000 a year to the city and that this would necessarily increase the tax levy. This is not the ground adopted in the majority opinion, but it illustrates how difficult it is logically to attach to this statute the meaning thus declared.
Questions affecting the right of suffrage necessarily affect directly hundreds of thousands of voters. It is important that statutes affecting such right be so plain that they may be read and understood alike by such thousands. To that end, it is equally important that there shall be no departure by judicial construction from the plain and simple terms used in such statutes. That a statute of suffrage may be so read by one voter that he believes himself entitled tó vote, and by another that he believes himself not entitled to vote, operates to the disfranchisement of the one or the false voting of the other; and, by the very divergence thus created, operates unequally and towards false results. The facts of the case before us present a striking illustration. At this election more than 9,600 votes of men were east, resulting in a slight majority against the proposition voted upon. 432 votes of women were east, resulting in a slightly larger majority in favor of the proposition. Adopting the majority view, we may safely assume that there were as many women in the city of Des Moines entitled to vote as there were men who voted, viz., 9,600. Only 432 voted. Why? It would be a grave indictment against the sex to say that they spurned the privilege. Manifestly, their reading of the. statute now before us did not invite their attendance at the polls. The result is that more than 9,000 women were disfranchised, and less than 500 women who appeared at the polls, are permitted to deter*688mine the result, because this particular statute failed to express the meaning which the majority opinion now attaches to it. This illustrates not only the importance that statutes should be plain and definite in their terms, but also that nothing additional should be read into them by the courts when they are plain and definite in their terms. "When the judicial construction of a statute amounts to a discovery of unsuspected law, it usually, if not always, becomes a pitfall rather than a promoter of equality or equity. I would read the statute as it is written, neither adding thereto nor subtracting therefrom.
As to the other features of the majority opinion, I concur. Justice Deemer joins in this dissent.